Reed, J.
—This cause was submitted in. this court upon a transcript, which embodies the information on which the defendant was tried, the instructions of the court to the jury, their verdict, and the judgment pronounced thereon ; also defendant’s motion in arrest of judgment, and for a new trial. This motion alleges that certain irregularities occurred during the trial, by which defendant was prejudiced ; but the allegations of fact were not established by evidence, nor was any introduced which tended to prove them ; at least none is contained in the transcript before us. We cannot assume that they were true, but will presume in favor of the regularity of the proceedings of the trial court that they are not true. The record discloses no error, and the judgment ‘will accordingly be
Affirmed. ■